Name: 2000/340/EC: Council Decision of 8 May 2000 concerning the approval, on behalf of the Community, of the new Annex V to the Convention for the Protection of the Marine Environment of the North-East Atlantic on the protection and conservation of the ecosystems and biological diversity of the maritime area and the corresponding Appendix 3
 Type: Decision
 Subject Matter: natural environment;  international affairs;  environmental policy
 Date Published: 2000-05-19

 Avis juridique important|32000D03402000/340/EC: Council Decision of 8 May 2000 concerning the approval, on behalf of the Community, of the new Annex V to the Convention for the Protection of the Marine Environment of the North-East Atlantic on the protection and conservation of the ecosystems and biological diversity of the maritime area and the corresponding Appendix 3 Official Journal L 118 , 08/05/2000 P. 0044 - 0047Council Decisionof 8 May 2000concerning the approval, on behalf of the Community, of the new Annex V to the Convention for the Protection of the Marine Environment of the North-East Atlantic on the protection and conservation of the ecosystems and biological diversity of the maritime area and the corresponding Appendix 3(2000/340/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 175(1) in conjunction with the first sentence of Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) The Community is a Contracting Party to the Convention for the Protection of the Marine Environment of the North-East Atlantic (OSPAR Convention) pursuant to Decision 98/249/EC(3).(2) The aim of the OSPAR Convention is to prevent and eliminate pollution and to protect the maritime area against the harmful effects of human activities; it entered into force on 25 March 1998.(3) The executive body of the OSPAR Convention (the OSPAR Commission) may adopt amendments to the Convention, including new Annexes and Appendices; it has adopted a new Annex which is Annex V on the protection and conservation of the ecosystems and biological diversity of the maritime area, the Appendix 3 which stems from it, and an Agreement on the meaning of certain concepts in the Annex V.(4) The preservation, the protection and the improvement of the quality of the environment, including the conservation of natural habitats and of wild flora and fauna and the protection of biodiversity are an essential objective of general benefit which is being pursued by the Community as provided for in Article 174 of the Treaty; the new Annex V to the OSPAR Convention may contribute to the achievement of that objective.(5) The Community has adopted measures in the field covered by Annex V; it should enter into international commitments in this field.(6) The objectives of Annex V supplement the objectives of Council Directive 79/409/EEC of 2 April 1979 on the conservation of wild birds(4) and of Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora(5); those Directives already provide a Community framework for the protection of habitats and species in the geographical area in which they apply; the adoption of the Annex V by the Community does not prejudice the implementation of those Directives.(7) The Commission took part in negotiating Annex V, in accordance with the Council conclusions concerning negotiating directives for the Convention for the protection of the marine environment of the North-East Atlantic.(8) The Community should approve Annex V to the Convention for the Protection of the Marine Environment of the North East Atlantic (including the corresponding Appendix 3),HAS DECIDED AS FOLLOWS:Sole Article1. Annex V to the Convention for the Protection of the Marine Environment of the North-East Atlantic (including the corresponding Appendix 3) is hereby approved on behalf of the Community.The text of the said Annex V is attached to this Decision.2. The Commission is authorised to notify the approval referred to in paragraph 1 to the OSPAR Commission.Done at Brussels, 8 May 2000.For the CouncilThe PresidentE. Ferro Rodrigues(1) OJ C 158, 4.6.1999, p. 1.(2) Opinion delivered on 27 October 1999 (not yet published in the Official Journal).(3) OJ L 104, 3.4.1998, p. 1.(4) OJ L 103, 25.4.1979, p. 1. Directive as last amended by Directive 97/49/EC (OJ L 223, 13.8.1997, p. 9).(5) OJ L 206, 22.7.1992, p 7. Directive as last amended by Directive 97/62/EC (OJ L 305, 8.11.1997, p. 42).